Name: Council Regulation (EEC) No 3544/87 of 23 November 1987 relating to the conclusion of the Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe, signed at Brussels on 1 February 1984
 Type: Regulation
 Subject Matter: fisheries;  international trade;  Africa;  regions of EU Member States
 Date Published: nan

 27.11.1987 EN Official Journal of the European Communities L 337/1 COUNCIL REGULATION (EEC) No 3544/87 of 23 November 1987 relating to the conclusion of the Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe, signed at Brussels on 1 February 1984 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (b) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe have held negotiations pursuant to Article 8 of the Agreement on fishing off the coast of SÃ £o TomÃ © and Principe, which was approved by Regulation (EEC) No 477/84 (3), in order to determine the amendments or additions to be made to the Agreement at the end of the first three-year period of application; Whereas, following those negotiations, an Agreement amending the said fisheries Agreement was initialled on 27 May 1987; Whereas, under Article 155 (2) (b) of the Act of Accession, the Council is required to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions, case by case, in particular, with a view to the conclusion of fisheries agreements with third countries; whereas the said procedures need to be determined in this particular case; Whereas it is in the Community's interest to approve this Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe signed at Brussels on 1 February 1984 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 To take into consideration the interests of the Canary Islands, the Agreement referred to in Article 1 and, to the extent necessary for its implementation, the provisions of the common fisheries policy on the conservation and management of fishery resources shall also apply to vessels sailing under the flag of Spain which are recorded on a permanent basis in the registers of the competent authorities at local level (registros de base) in the Canary Islands, as such recording is defined in Note 6 of Annex I to Council Regulation (EEC) No 570/86 of 24 February 1986 concerning the definition of the concept of originating products and methods of administrative cooperation in the trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (4). Article 3 The president of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1987. For the Council The President U. ELLEMANN-JENSEN (1) OJ No C 276, 15. 10. 1987, p. 8. (2) OJ No C 318, 30. 11. 1987. (3) OJ No L 54, 25. 2. 1984, p. 1. (4) OJ No L 56, 1. 3. 1986, p. 1. AGREEMENT amending the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe signed at Brussels on 1 February 1984 Article 1 The Annex referred to in Article 4 and the Protocol referred to in Article 6 of the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe, signed on 1 February 1984, shall be replaced by the texts attached to this Agreement. Article 2 This Agreement, drawn up in duplicate in the Danish, German, Greek, English, French, Italian, Dutch, Portuguese and Spanish languages, each of these texts being equally authentic, shall enter into force on the date of signature. It shall apply with effect from 1 June 1987. ANNEX Conditions for the pursuit of fishing activities in SÃ £o TomÃ © and Principe's fishing zone by Community vessels 1. The procedure for applications for, and issue of, licences enabling vessels flying the flag of a Member State of the Community to fish in the fishing zone of SÃ £o TomÃ © and Principe shall be as follows: The relevant Community authorities, via the authorities of the Commission of the European Communities on SÃ £o TomÃ © and Principe, shall present to the Ministry for Fisheries, through the designated SÃ £o TomÃ © and Principe authorities, an application for each vessel that wishes to fish under the Agreement at least 20 days before the date of commencement of the period of validity requested. The applications shall be made on the forms provided for that purpose by the Government of the Democratic Republic of SÃ £o TomÃ © and Principe, a specimen of which is attached. Licences are issued for a given vessel. At the request of the Commission of the European Communities, a licence issued for one vessel may, and in a case of force majeure shall, be replaced by a licence issued for another Community vessel having the same characteristics. Once signed, licences shall be delivered by the SÃ £o TomÃ © and Principe authorities to the shipowners or their representatives via the authorities of the Commission of the European Communities on SÃ £o TomÃ © and Principe. Licences must be held on board at all times. 2. Licences shall be issued for a period of one year and shall be renewable. The fees due by shipowners provided for in Article 4 of the Agreement and referred to in Article 1 of the Protocol shall be set at 20 ECU per tonne caught in SÃ £o TomÃ © and Principe's fishing zone. 3. Licences shall be issued following payment to the National Bank of SÃ £o TomÃ © and Principe of a lump sum of 1 500 ECU for each freezer tuna seiner per year and 200 ECU for each pole-and-line tuna vessel per year, equivalent to the fees for:  75 tonnes of tuna caught per freezer tuna seiner per year,  10 tonnes of tuna caught per pole-and-line tuna vessel per year. 4. A provisional statement of the fees due for the fishing year shall be drawn up at the end of each calendar year on the basis of the catch statements made by the shipowners and forwarded simultaneously to the competent authorities of SÃ £o TomÃ © and Principe and the departments responsible at the Commission of the European Communities. The corresponding amount shall be paid to the National Bank of SÃ £o TomÃ © and Principe no later than 31 March of the current year. The final statement of the fees due for the year shall be drawn up by the Commission departments responsible following verification of the volume of catch by a specialist scientific body in the region. The final statement shall be notified to the shipowners, who shall have 30 days to acquit their financial obligations. However, if the amount is lower than the abovementioned advance, the resulting balance shall not be recoverable by the shipowner. 5. Before the Agreement enters into force, the SÃ £o TomÃ © and Principe authorities shall give notice of the arrangements for the payment of fees, and in particular the accounts and currencies to be used. 6. Every time they enter or leave SÃ £o TomÃ © and Principe's fishing zone, Community vessels shall communicate the volume of catch held on board at that time to the radio station on SÃ £o TomÃ © and Principe. The call sign shall be communicated to shipowners when the licence is issued. A vessel caught fishing without having notified the radio of SÃ £o TomÃ © and Principe of its presence shall be considered an unlicensed vessel. Vessels shall allow on board observers at the request of the authorities of SÃ £o TomÃ © and Principe. Observers should not remain on board any longer than the time needed to carry out spot checks on the catch. 7. Should fishing opportunities for freezer trawlers be made available to Community vessels in accordance with the second subparagraph of Article 1 of the Protocol, such vessels shall not be authorized to carry out fishing activities within the 12-mile zone and may be required to land part of their catch in order to meet local requirements. APPLICATIONS FOR A FISHING LICENCE PROTOCOL establishing fishing authorizations and financial compensation for the period from 1 June 1987 to 31 May 1990 Article 1 From 1 June 1987, for a period of three years, the fishing authorizations granted pursuant to Article 2 of the Agreement shall be set at 52 freezer tuna seiners and 10 wet pole-and-line tuna vessels. In addition to these authorizations and at the Community's request, licences for other categories of fishing vessels may be issued subject to conditions on fishing activities and financial arrangements to be decided. Article 2 The financial compensation referred to in Article 6 of the Agreement shall be, for the period referred to in Article 1, 1 425 000 ECU, payable in three equal annual instalments. This amount shall cover fishing activities up to a catch of 9 500 tonnes of tuna a year; if the catch volume by Community vessels in SÃ £o TomÃ © and Principe's fishing zone exceeds this quantity, the aforesaid amount shall be increased accordingly. However, regardless of the actual catch volume, the amount of financial compensation shall be limited to 2 000 000 ECU for the duration of the Protocol, payable in three equal annual instalments. Article 3 The use to which the compensation referred to in Article 2 is put shall be the sole responsibility of the Government of the Democratic Republic of SÃ £o TomÃ © and Principe. The compensation shall be paid into an account opened at the National Bank of SÃ £o TomÃ © and Principe. Article 4 The Community shall also contribute up to 450 000 ECU towards the financing of a scientific and technical programme on SÃ £o TomÃ © and Principe to improve information on the fishery resources within SÃ £o TomÃ © and Principe's fishing zone. The contribution shall be used to: 1. carry out an exploratory voyage to improve knowledge of shellfish resources; 2. cover SÃ £o TomÃ © and Principe's participation in the following international bodies: the Regional Fisheries Committee for the Gulf of Guinea and ICCAT; 3. cover its participation in international meetings on fisheries. This sum shall be made available to the Ministry for Fisheries. The competent authorities of SÃ £o TomÃ © and Principe shall send to the Commission a brief report on the results of the exploratory voyage to improve knowledge of shellfish. Article 5 Should the Community fail to make the payments provided for in this Protocol, the Agreement on fishing shall be suspended.